                 Case 18-10475-LSS             Doc 14         Filed 12/17/18     Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                    )    Chapter 11
                                                          )
THE WALKING COMPANY HOLDINGS,                             )    Case No. 18-10474 (LSS)
INC., 1                                                   )
                                                          )    Re: Docket No. 483
                                   Debtor.                )
                                                          )
In re:                                                    )    Chapter 11
                                                          )
THE WALKING COMPANY,                                      )    Case No. 18-10475 (LSS)
                                                          )
                                   Debtor.                )
                                                          )
In re:                                                    )    Chapter 11
                                                          )
BIG DOG USA, INC.,                                        )    Case No. 18-10476 (LSS)
                                                          )
                                   Debtor.                )
                                                          )
In re:                                                    )    Chapter 11
                                                          )
FOOTSMART, INC.,                                          )    Case No. 18-10477 (LSS)
                                                          )
                                   Debtor.                )
                                                          )


                   FINAL DECREE (I) CLOSING CHAPTER 11 CASES;
           (II) TERMINATING CETAIN CLAIMS AND NOTICING SERVICES;
                       AND (III) GRANTING RELATED RELIEF

                 Upon consideration of the amended motion (the “Amended Motion”)2 of the

above captioned reorganized debtors (the “Debtors”) for entry of a final decree (this “Final

Decree”), pursuant to section 350 of Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule


1
  The Debtors and the last four digits of their respective taxpayer identification numbers include: The Walking
Company Holdings, Inc. (8665); The Walking Company (2061); Big Dog USA, Inc. (5316); and FootSmart, Inc.
(9736). The headquarters and service address for the above-captioned Debtors is 25 W. Anapamu, Santa Barbara,
CA 93101.
2
  Capitalized terms not defined herein shall have the meanings ascribed to them in the Amended Motion.
               Case 18-10475-LSS          Doc 14     Filed 12/17/18      Page 2 of 4




3022-1: (a) closing the chapter 11 cases of the Debtors (the “Chapter 11 Cases”); (b) terminating

certain claims and noticing services provided by KCC; and (c) granting related relief; as more

fully set forth in the Amended Motion; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334, the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012, and Article

XII of the Plan; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Amended

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Amended Motion is in the best interests of the Debtors’

estates, creditors, and other parties in interest; and this Court having found that notice of and

opportunity for a hearing on the Amended Motion were appropriate and no other notice need be

provided; and this Court having reviewed the Amended Motion and having determined that the

legal and factual bases set forth in the Amended Motion establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

               1.      The Amended Motion is GRANTED.

               2.      The each of the above captioned Chapter 11 Cases are hereby closed,

effective as of the entry of this Final Decree.

                    Case Name                                        Case Number

    The Walking Company Holdings, Inc.                              18-10474 (LSS)

            The Walking Company.                                    18-10475 (LSS)

              Big Dog USA, Inc.                                     18-10476 (LSS)
               Case 18-10475-LSS         Doc 14     Filed 12/17/18      Page 3 of 4




                FootSmart, Inc.                                    18-10477 (LSS)


               3.      The Debtors shall, on or before 30 days after entry of this Final Decree:

(a) pay all fees due and payable pursuant to 28 U.S.C. § 1930(a)(6); and (b) file with the Court

and serve a copy of final post-confirmation reports on the Office of the United Sates Trustee for

the District of Delaware for the period covering October 1, 2018 through the date of the entry of

this Final Decree.

               4.      The Clerk of the Court shall enter this Final Decree on the docket of each

of the Chapter 11 Cases, and thereafter the dockets shall be marked as “Closed”.

               5.      The claims and noticing services provided by KCC (the “Claims and

Noticing Services”) are terminated in accordance with the Amended Motion upon the completion

of the services listed in paragraph 6 below. Thereafter, KCC shall have no further obligations to

this Court, the Debtors, their estates, or any other party in interest with respect to the Claims and

Noticing Services in these Chapter 11 Cases.

               6.      Pursuant to Local Rule 2002-1(f)(ix), within 28 days of entry of this Final

Decree, KCC shall (a) forward to the Clerk of the Court an electronic version of all imaged

proofs of claim, (b) upload the creditor mailing list into CM/ECF and (c) file a final claims

register containing claims asserted in all of the Debtors’ cases on the docket of the Chapter 11

Cases. KCC also shall box and deliver all original proofs of claim to the Philadelphia Federal

Records Center, 14470 Townsend Road, Philadelphia, Pennsylvania 19154 and file a completed

SF-135 Form indicating the accession and location numbers of the archived claims. In addition,

pursuant to Local Rule 2002-1(f)(xii), KCC shall file a final claims register on the docket of each

of the Debtors’ Chapter 11 Cases containing only the claims asserted in that specific case.
               Case 18-10475-LSS         Doc 14     Filed 12/17/18     Page 4 of 4




               7.      If KCC receives any mail regarding the Debtors or the Debtors’ estates

after entry of this Final Decree, KCC will collect and forward such mail to the Debtors no less

frequently than monthly.

               8.      Nothing herein shall limit the right of any party in interest to seek to

reopen the Chapter 11 Cases pursuant to section 350 of the Bankruptcy Code, Bankruptcy Rule

5010, or any other applicable law.

               9.      The Debtors are authorized and empowered, and may in their discretion

and without further delay, take any action and perform any act necessary to implement and

effectuate the terms of this Final Decree.

               10.     Notwithstanding anything to the contrary, the terms and conditions of this

Final Decree shall be immediately effective and enforceable upon its entry.

               11.     This Court shall retain jurisdiction over any and all matters arising from or

related to the interpretation, implementation, and/or enforcement of this Final Decree.




      Dated: December 17th, 2018                     LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
